I concur with the majority's disposition of all three assignments of error. However, I once again reiterate my belief of the inappropriateness of considering social security benefits when determining marital property: Although I concur in the decision of the majority, I believe other issues must be factored into the equation because Social Security is not a vested pension. These issues include: 1) the present value of benefit in present day dollars; and 2) the likelihood of reaching Social Security retirement. If Social Security retirement is more than five years ahead, then the likelihood of reaching retirement must be balanced against actual life expectancy of the recipient and the tentativeness of the Social Security trust fund. Basically, I believe consideration of Social Security benefits is tenuous at best when considering an estate of parties under fifty-five years of age. Computation of present value and likelihood of receipt would be impossible for parties who are under fifty-five years of age.
Black v. Black (November 4, 1996), Stark App. No. 1996CA00052, unreported (concurring opinion).